Exhibit 10(c)
 
MACHINERY AND EQUIPMENT LOAN FUND
LOAN AGREEMENT


 
THIS LOAN AGREEMENT, MADE this 9th day of September, 2008, effective as of
September 9, 2008 (the "Effective Date"), BY AND BETWEEN TASTY BAKING COMPANY, a
corporation organized and existing under the laws of the Commonwealth of
Pennsylvania and having an address of 3413 Fox Street, Philadelphia, PA  19129
(the "Borrower") and THE COMMONWEALTH OF PENNSYLVANIA, acting by and through the
DEPARTMENT OF COMMUNITY AND ECONOMIC DEVELOPMENT, having its principal place of
business at Commonwealth Keystone Building, 400 North Street, Fourth Floor,
Harrisburg, Pennsylvania  17120 (the "Department").
 
NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
herein contained, and intending to be legally bound hereby, covenant and agree
as follows:


ARTICLE I
DEFINITIONS AND BACKGROUND


Section 1.01.    When used herein the following words and phrases shall have the
following meanings:

"Act" means Chapter 29 of the Job Enhancement Act, Act of February 12, 2004, No.
12, P.L. 99, codified at 12 P.S. § 2901 et seq.

"Application" means the application for the Loan submitted by the Borrower to
the Department, including all attachments and exhibits thereto.

"CERCLA" means The Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

"Collateral" means that certain machinery and equipment the Borrower has
purchased or intends to purchase or has upgraded or intends to upgrade for use
at the Premises as more fully described at Exhibit “A”, which is incorporated
herein by reference and made a part hereof .
 
Final - Loan Agreement
Page 1 of 40

--------------------------------------------------------------------------------


 
"Commitment" means the Department's letter of August 21, 2007, setting forth its
agreement to make the Loan, and the conditions under which the Loan would be
made.
 
"Control" shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise.
 
"Cost" or "Costs" means the costs of the purchase and installation of the
Collateral.
 
"Due Inquiry" shall mean that the Borrower, consistent with good commercial or
customary practice, has caused to be made by a responsible officer or agent of
the Borrower appropriate inquiry among those directors, officers, employees,
agents, accountants and attorneys for the Borrower who might reasonably be
expected to have knowledge of the particular matter and, when such matter
includes the condition of the Collateral, the Premises or other facility, has
further undertaken appropriate inquiries into the present and past ownership and
uses thereof.
 
"Eligible Activity" means manufacturing, industrial processes, mining,
Production Agriculture, information technology, biotechnology, services as a
Medical Facility or other industrial or technology sectors as defined by the
Department.
 
"Environmental Laws" shall mean The Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, The Resource Conservation and Recovery Act of 1976,
as amended by the Hazardous and Solid Waste Amendments of 1984, The Clean Water
Act, The Toxic Substances Control Act, The Clean Air Act, the Pennsylvania
Hazardous Sites Cleanup Act, the Pennsylvania Solid Waste Management Act, the
Pennsylvania Storage Tank and Spill Prevention Act, the Pennsylvania Worker and
Community Right to Know Act, the Pennsylvania Clean Streams Law, as amended, or
any rule or regulation promulgated pursuant to any of the foregoing statutes, or
any other applicable law, statute, rule, regulation or ordinance regulating the
manufacture, use, possession, discharge or disposal of substances injurious to
the natural environment or to human health, whether federal, state or local.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
 
"Event of Default" means those occurrences listed in Section 7.01 herein.
 
Final - Loan Agreement
Page 2 of 40

--------------------------------------------------------------------------------


 
"First Lien" means the lien on the Collateral held by the First Lien Holder to
secure $46,000,000 of the aggregate maximum principal amount of $100,000,000, as
set forth in the Intercreditor Agreement.
 
"First Lien Holder" means Citizens Bank of Pennsylvania in its capacity as agent
for the Senior Lenders as defined in the Intercreditor Agreement and its
successors and/or assigns.
 
"Hazardous Materials", shall include, without limitation, asbestos (including,
without limitation, asbestos in friable form), polychlorinated biphenyls,
petroleum products, flammable or explosive materials, radioactive materials,
hazardous materials, hazardous waste, hazardous or toxic substances or related
materials, each as defined under or pursuant to any Environmental Law.
 
"Indemnified Party" means the Department and its employees and agents,
including, without limitation, any engineer or environmental consultant retained
by the Department.
 
"Intercreditor Agreement" means the Intercreditor and Collateral Sharing
Agreement effective as of the Effective Date by and among the Department, the
First Lien Holder, Philadelphia Industrial Development Corporation and the
Borrower.
 
“Lease” means that certain lease entered into between Borrower and L/S THREE
CRESCENT DRIVE, LP, dated June 15, 2007, for office space at temporary address
of 3 Crescent Drive (pending final subdivision with the City of Philadelphia) at
the Philadelphia Navy Yard in the City of Philadelphia.
 
"Loan" means a loan in the maximum principal amount of Five Million Dollars
($5,000,000) to be used exclusively by the Borrower to defray a portion of the
Cost not to exceed 50%.
 
"Loan Documents" means this Loan Agreement, the Note, the Security Agreement,
Intercreditor Agreement, the opinions of counsel hereinafter referred to, and
all other agreements, instruments and documents to be delivered hereunder.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of Borrower taken as a
whole, (b) a material impairment of the ability of any Borrower to perform its
obligations under any Loan Document to which it is a party, or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Borrower of any Loan Document to which it is a party or the rights
of the Department thereunder.
 
 Final - Loan Agreement
Page 3 of 40

--------------------------------------------------------------------------------


 
“Navy Yard Project” means the Premises and the office facilities leased by
Borrower under the Lease and located at the temporary address of 3 Crescent
Drive (pending final subdivision with the City of Philadelphia) at the
Philadelphia Navy Yard in the City of Philadelphia.
 
"Note" means the $5,000,000 promissory note given by the Borrower to the
Department, effective as of the Effective Date.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any of the Loan Documents,
the loan documents executed in connection with any future or past loans or
otherwise with respect to any loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower of any proceeding under any
Bankruptcy Laws naming such Borrower as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.
 
"Participation Percentage" means fifty percent (50%).
 
"Premises" means a tract of land located at the temporary address of 4300 South
26th Street (pending final subdivision with the City of Philadelphia) at the
Philadelphia Navy Yard in the City of Philadelphia, Philadelphia County,
Pennsylvania as described in more detail on Exhibit B.
 
"Production Agriculture" means the management and use of a normal agricultural
operation for the production of a farm commodity.
 
"Project" means the purchase and installation of new machinery and equipment or
the upgrade of existing machinery and equipment that is directly related to the
business process.
 
"Security Documents" means the Security Agreement and financing statements given
by the Borrower to the Department which constitutes not less than a shared first
lien upon the Collateral with the First Lien Holder, subject to the
Intercreditor Agreement.
 
 Final - Loan Agreement
Page 4 of 40

--------------------------------------------------------------------------------


“UCC” means the Pennsylvania Uniform Commercial Code as codified at 13
Pa.C.S.A.§ 9101, et seq.
 
Section 1.02.    The Borrower has purchased or intends to purchase or has
upgraded or intends to upgrade certain machinery and equipment for use at the
Premises.  The Borrower has filed with the Department the Application and
accepted from the Department the Commitment for the Loan, to be used exclusively
to defray a portion of the Cost.  The Department is willing to make the Loan
upon the terms and subject to the conditions hereinafter set forth.


ARTICLE II
THE LOAN


Section 2.01.      The Loan.  Subject to the conditions set forth herein, the
Department agrees to make the Loan to the Borrower, and the Borrower agrees to
accept the Loan from the Department, for the purposes set forth in the
Application.


ARTICLE III
THE NOTE AND SECURITY DOCUMENTS
 


Section 3.01.      The Note.  The Loan shall be evidenced by the Note, which
shall be executed by the Borrower.
 
Section 3.02.      The Security Documents.  Payment of the Note and satisfaction
of the Obligations shall be secured by a perfected security interest in the
Collateral given by the Borrower to the Department under the Security
Documents.  The Security Documents shall be dated the date of the Note and shall
create a perfected first lien upon the Collateral shared only with the First
Lien subject to and as set forth in the Intercreditor Agreement and the lien in
favor of the Department as security for the $5,000,000 MELF loan (#26-9-856),
which closed on September 6, 2007.  At all times until the Obligations have been
paid in full, the Borrower agrees that whatever right, title and interest which
it and its successors and assigns may have in and to the Collateral shall be,
and the same are hereby expressly made subject and subordinate to the lien of
the Security Documents and any other judgment, lien or encumbrance pursuant to
the Note, the Security Documents or this Loan Agreement.

 Final - Loan Agreement
Page 5 of 40

--------------------------------------------------------------------------------




ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE BORROWER


The Borrower makes the following representations and warranties to the
Department, which shall survive and continue until the Loan is paid in full and
all of the Borrower’s obligations hereunder have been satisfied:
 
Section 4.01.    Organization.  The Borrower is a corporation validly existing
and in good standing under the laws of the Commonwealth of Pennsylvania.
 
Section 4.02.    Power and Authority.  The Borrower has all necessary power and
authority to purchase, own, encumber, and sell its property and to carry on its
business as now being conducted, and to carry out the transactions contemplated
by the Loan Documents.
 
Section 4.03.    Loan Documents Consistent with Law and Agreements.  The
execution and delivery of this Agreement and of each of the Loan Documents to be
executed and delivered by the Borrower, consummation of the transactions herein
contemplated, and compliance with the terms and provisions hereof and of the
Loan Documents which Borrower has executed and delivered or to which it is
otherwise subject do not (i) contravene any provision of law, statute, rule or
regulation to which Borrower is subject or any judgment, decree, franchise,
order or permit applicable to the  Borrower or (ii) conflict with, or result in,
a breach of any of the terms, conditions or provisions of the organizational
documents of the Borrower, or of any material agreement, indenture or other
instrument to which the Borrower is a party or by which it is bound or to which
it or its property is subject.
 
Section 4.04.    Due Authorization.  The execution, delivery and performance of
this Agreement, the performance of the transactions contemplated by the
provisions hereof, and the execution, issuance and delivery of each of the Loan
Documents to be executed and delivered by the Borrower hereunder have each been
duly authorized by all necessary action on the part of the Borrower.
 
 Final - Loan Agreement
Page 6 of 40

--------------------------------------------------------------------------------


 
Section 4.05.    Execution and Delivery.  This Agreement and each of the Loan
Documents being executed and delivered by Borrower concurrently herewith have
been duly and validly executed and delivered by the Borrower and constitute
valid and legally binding obligations of the Borrower, enforceable in accordance
with their respective terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other substantially similar laws of general
application relating to or affecting the enforcement of creditors' rights or by
general principles of equity.
 
Section 4.06.      Litigation.  There is no material litigation or governmental
proceeding pending or, to the knowledge of the Borrower, threatened against the
Borrower, which if determined  adversely, could reasonably be expected to have a
Materially Adverse Effect, other than that which has been previously disclosed
to the Department in writing.  If such litigation or proceeding exists or is
threatened, it shall be set forth in Exhibit C attached hereto and made a part
hereof.
 
Section 4.07.      Taxes.  The Borrower has filed all required federal, state
and local tax returns and has paid all taxes shown on such returns as such taxes
have become due unless the obligation to file such return or pay such tax is the
subject of a pending administrative or judicial appeal or proceeding with
respect to which the Borrower has set aside adequate reserves in accordance with
GAAP.
 
Section 4.08.    No Default For Borrowed Money.  No default with respect to any
agreement pursuant to which the Borrower has borrowed money or guaranteed the
obligations of others has occurred and is continuing as of the date hereof nor
has any such event occurred which with the passage of time and/or giving of
notice would constitute such a default.
 
Section 4.09.    Financial Statements and Financial Condition.  All financial
statements of the Borrower (including all related notes) and all supplementary
financial information delivered to the Department fairly present what they
purport to present as of the dates and for the respective fiscal periods
presented, and were prepared in accordance with generally accepted accounting
principles consistently applied, except as disclosed in such financial
statements. The Borrower has no material liabilities, direct or indirect, fixed
or contingent, as of the date of such financial statements which are not
reflected therein.  There has been no material adverse change in the financial
condition of the Borrower from that disclosed in the most recent annual
financial statements delivered to the Department prior to the initial approval
of the Loan by the Department.
 
 Final - Loan Agreement
Page 7 of 40

--------------------------------------------------------------------------------


 
Section 4.10.    Employee Benefits.  Any employee pension benefit plans and
employee welfare benefit plans, collectively referred to as employee benefit
plans, within the meaning of ERISA maintained by the Borrower or any subsidiary
of the Borrower comply in all material respects with the reporting and
disclosure and fiduciary responsibility provisions of Title I of ERISA.
 
Section 4.11.      Environmental Violations.  Any transportation, storage,
handling or usage of Hazardous Materials by the Borrower, whether on the
Premises or otherwise, has been in compliance with all Environmental
Laws.  Borrower further represents and warrants that, to the best of its
knowledge, no spill, release, discharge, or disposal of Hazardous Materials has
occurred on the Premises to date, and that the soil and groundwater on the
Premises are free of Hazardous Materials except as disclosed by that certain
Phase I Environmental Report relating to the Premises conducted by Dewberry &
Davis, LLC, dated January 2007.
 
Section 4.12.    Bankruptcy, etc.  The Borrower has not within seven (7) years
prior to the date hereof filed any voluntary petition for relief under the U.S.
Bankruptcy Code.
 
Section 4.13.    Criminal Convictions.  Neither the Borrower nor any owner,
director, officer or person employed or engaged by the Borrower in a senior
management capacity or as a manager or comptroller, has been convicted by any
court of any felony or any misdemeanor involving theft, dishonesty, deception,
false swearing, or the filing or submission of any false or misleading
information to any agency of government.
 
Section 4.14.    No Consent Required.  No consent or approval to the execution
and performance of this Agreement and the transactions contemplated hereby not
already obtained is required to be obtained by the Borrower from any
governmental body, authority, agency, court or other person or entity, public or
private, other than the Department.
 
Section 4.15.    No Removal of Jobs.  The establishment of the Project by the
Borrower at the Premises will not cause the removal of any business operation
from one area of Pennsylvania to another area of Pennsylvania.
 
 Final - Loan Agreement
Page 8 of 40

--------------------------------------------------------------------------------


 
Section 4.16.    Eligible Activity at the Premises.  The Borrower engages in an
Eligible Activity at the Premises.
 
 Final - Loan Agreement
Page 9 of 40

--------------------------------------------------------------------------------




ARTICLE V
BORROWING PROCEDURES AND AGREEMENTS


Section 5.01.    Conditions Precedent to All Advances.  The obligation of the
Department to make the initial advance of the proceeds of the Loan to the
Borrower and to make each subsequent advance thereof is subject to the
satisfaction of the following conditions precedent at the time of each such
advance:
 
(a)    The Borrower has satisfied all conditions set forth in the Commitment,
the closing requirements transmitted by the Department’s counsel to the
Borrower’s counsel following issuance of the Commitment have been satisfied; if
applicable, the conditions regarding Property Coverage set forth in Section 6.11
of this Agreement have been satisfied; the Loan Documents shall have been
properly executed and, where appropriate, delivered to the Department; and the
Security Documents and any other document requested to be filed or recorded by
the Department shall have been duly acknowledged and delivered for filing or
recording in the appropriate public office.
 
(b)    The Borrower shall submit to the Department a bringdown of the UCC
searches showing that no new liens have been filed against the Collateral prior
to the initial disbursement only.
 
(c)    Each and all of the representations and warranties of the Borrower set
forth in Articles IV hereof, and in any of the other Loan Documents, shall be
true and correct in all respects, as though separately and independently made on
and as of the date of each such advance.
 
(d)    There shall be no event of default under any of the Loan Documents or any
event which, with the passage of time or the giving of notice, or both, could
constitute an event of default under any of the Loan Documents.
 
(e)    There shall have been no material adverse change in the financial
condition of the Borrower from that disclosed in financial statements heretofore
delivered to and approved by the Department.
 
 Final - Loan Agreement
Page 10 of 40

--------------------------------------------------------------------------------


 
(f)    In the event there is any material change in the Project, Department may
refuse to make further advances under this Agreement until the matter is
resolved to the Department's reasonable satisfaction, whether or not the
Department has declared an Event of Default hereunder or such revocation,
rescission, suspension, or material adverse effect would comprise an Event of
Default hereunder.
 
The Borrower agrees that by making a request for an advance hereunder, the
Borrower shall be deemed to be reconfirming to the Department that all
representations and warranties of the Borrower set forth in this Agreement and
all related instruments, agreements and documents remain true and correct as of
the date of each request.
 
Section 5.02.    Deadline for Requesting Disbursements.  Unless otherwise agreed
to by the Department, the Borrower shall comply with the conditions stated in
Section 5.01, and submit a request or requests to the Department for
disbursement of one hundred percent (100%) of the Loan by the end of the
twenty-fourth full calendar month following the Effective Date. If the Borrower
fails to comply with this deadline the Commitment shall be automatically
terminated and no further disbursements will be permitted.


ARTICLE VI
BORROWER'S COVENANTS


Until the Loan has been entirely repaid and all of Borrower's obligations to the
Department in connection therewith and herewith have been satisfied, the
Borrower hereby covenants that:
 
Section 6.01.    Use of Proceeds.  The Borrower shall use the proceeds of the
Loan solely for the purpose of defraying a portion of the Cost.
 
Section 6.02.    Preservation of Existence.  The Borrower will (a) maintain and
preserve its existence as a corporation and the right to carry on its Eligible
Activity at the Premises, and (b) take all reasonable action to maintain all
necessary licenses, franchises, permits and other documents necessary or
appropriate in connection therewith and all necessary renewals and extensions
thereof, provided that failure to do so could not reasonably be expected to have
a Material Adverse Effect.
 
Section 6.03.    Debt Secured by Collateral.  Without the prior written consent
of the Department, the Borrower shall not take any action to cause or permit any
lien or encumbrance to be placed against the Collateral or any interest therein,
except such liens and encumbrances which replace or refinance the First Lien or
except such liens and encumbrances as may be expressly permitted by the Security
Documents or the Intercreditor Agreement.
 
 Final - Loan Agreement
Page 11 of 40

--------------------------------------------------------------------------------


Section 6.04.    Nondiscrimination/Sexual Harassment.  The Borrower and its
subsidiaries will not discriminate against or intimidate any employee or any
applicant for employment because of gender, race, creed, or color, in any
manner, including but not limited to the following activities:  employment;
upgrading, demotion or transfer; recruitment or recruitment advertising; layoff
or termination; rates of pay or other forms of compensation; and selection for
training, including apprenticeship.  The Borrower hereby accepts and agrees to
be bound by the nondiscrimination/sexual harassment provisions set forth in
Exhibit "E" hereto, and will cause comparable nondiscrimination/sexual
harassment provisions to be inserted into all Project contracts.
 
Section 6.05.    Filing and Other Costs.  The Department may require the
Borrower to pay the costs of filing or recording and any other reasonable costs
that the Department may incur in connection with closing and administration of
the Loan.
 
Section 6.06.    Inspection.  Subject to Borrower’s rights under the Lease, the
Borrower shall provide proper facilities at reasonable times during normal
business hours for inspection of the Project before and after completion thereof
by the Department and the Department's authorized representatives (including,
without limitation, any engineer or environmental consultant retained by the
Department), and afford full and free access to the Project and Premises to such
persons as may from time to time be designated by the Department.
 
Section 6.07.    Operations and Number of Jobs.  The Borrower will retain at the
Navy Yard Project no less than 455 jobs and a total of 494 jobs in Pennsylvania
within three years from the Effective Date.
 
(a)    A breach by the Borrower of this Section 6.07 shall be an Event of
Default under this Loan Agreement.  The remedies of the Department for an Event
of Default arising solely from a breach by the Borrower of this Section 6.07 are
governed by Section 7.03 of this Loan Agreement.
 
 Final - Loan Agreement
Page 12 of 40

--------------------------------------------------------------------------------


(b)    The Department Policy For Failure to Meet Job Projections (the
"Department Policy") is incorporated herein by reference and is attached hereto
as Exhibit D and the Department may, in compliance with the Department Policy
and such other regulations and statements of policy, if any, as are then in
effect, raise the rate of interest on the Loan as permitted under the Note.
 
(c)    The Borrower shall be required to meet job projections within the three
(3) year period referred to above and shall not be penalized if there is a
reduction in the number of jobs once the projections have been achieved even if
such reduction occurs within the three (3) year period.
 
Section 6.08.    Certificate re Jobs.  The Borrower will annually provide the
Department with a certificate executed by an authorized officer setting forth
the number of employees, and their respective job classifications (skilled,
semi-skilled and unskilled), employed by the Borrower or any subsidiary during
the previous year at the Premises, together with such other related information
as the Department may reasonably request.
 
Section 6.09.    Employee Benefit Plans.  To the extent that the Borrower
maintains any employee benefit plans subject to the requirements of ERISA, the
Borrower and its subsidiaries shall:  (1) fund all of its employee pension
benefit plans, to the extent required, in accordance with the minimum funding
standards of Section 302 of ERISA and Section 412 of the Internal Revenue Code
of 1986 (the "Code"), except where the failure to do so would not have a
material adverse effect on the continuing operations of the Borrower; (2) make
all payments of contributions to all employee benefit plans within the time
periods established in ERISA and the Code, except where the failure to do so
would not have a material adverse effect on the continuing operations of the
Borrower; (3) furnish the Department, upon its request, with copies of all
reports or other statements filed with the United States Department of Labor,
the Internal Revenue Service or the Pension Benefit Guaranty Corporation, or any
other agencies, whether federal, state, or local, with respect to all employee
benefit plans; (4) advise the Department within thirty days of the occurrence of
any "reportable event" or "prohibited transaction," within the respective
meanings of these terms in ERISA and the Code, with respect to any employee
benefit plan to which the Borrower contributes, potentially having a material
adverse effect on the continuing operations of the Borrower; (5) promptly advise
the Department of any audit or investigation of any employee benefit plans by
the Internal Revenue Service or Department of Labor or any other governmental
agency or any threatened or proposed action by any such agency affecting the
status of, and deductibility of contributions to, any employee benefit plans,
potentially having in any such case a material adverse effect on the continuing
operations of the Borrower.
 
 Final - Loan Agreement
Page 13 of 40

--------------------------------------------------------------------------------


 
Section 6.10.    Environmental Compliance.  The Borrower shall comply with all
Environmental Laws.
 
Section 6.11.    Insurance.  Upon installation of the Collateral at the
Premises, the Borrower shall provide the Department with evidence that the
Borrower and/or the owner of the Premises has the Property Coverage set forth in
Section 3 (a) (i) of the Security Agreement.  Upon commencement of operations at
the Premises, the Borrower shall provide the Department with evidence that the
Borrower has obtained the Property Coverage set forth in Section 3 (a) (i) of
the Security Agreement . The Borrower shall annually submit to the Department
evidence of its compliance with the Department's insurance requirements set
forth in the Security Agreement.
 
Section 6.12.    Compliance with Agreements and Laws; Payment of
Obligations.  The Borrower will act in accordance with all applicable
agreements, laws, rules, regulations, orders, judgments, injunctions, decrees,
resolutions, permits, franchises, determinations or awards of any administrative
or governmental authority or administrative or governmental organization,
non-compliance with which could have a Material Adverse Effect. The Borrower
will pay and discharge all bills, claims and charges relating to the Project or
the Premises, including without limitation claims for taxes and claims of
laborers, mechanics and materialmen (collectively, "Project Claims"), prior to
the time the holder of any Project Claim lawfully may cause any judgment or writ
of execution to be filed or lodged against the Premises as a result of such
Project Claim except in such instances in which such Project Claim is being
contested in good faith by appropriate proceedings diligently conducted.
 
Section 6.13.    Financial Statements.  During the term of the Loan, the
Borrower will provide the Department with:
 
 Final - Loan Agreement
Page 14 of 40

--------------------------------------------------------------------------------


 
(a)    financial statements for the Borrower within one hundred twenty (120)
days after the close of each fiscal year including balance sheets, statements of
income and reconciliations of equity, in accordance with generally accepted
accounting principles, reviewed by an independent certified public accountant
satisfactory to the Department, provided that if the Borrower is a corporation
subject to the reporting requirements of the Exchange Act, the relevant entity's
obligation under this paragraph shall be satisfied by delivery to the Department
of the financial statements required to be filed by the Borrower under the
Exchange Act in its annual reports;
 
(b)    with reasonable promptness, such other information respecting the
business, operations and condition (financial or otherwise) of the Borrower as
the Department may from time to time reasonably request, including information
relating to the Project; and
 
(c)    with reasonable promptness, after it becomes known to the Borrower,
reasonably complete information on material adverse developments which may
reasonably be expected to threaten the completion or continued operation of the
Project.
 
The Department will not disclose any confidential information submitted to it by
the Borrower pursuant to this Section 6.13 to any third party, except as may be
required by applicable law or court order, or to fulfill the requirements of the
Act.
 
Section 6.14.    Compliance Certificates.  If the Department shall so request,
the Borrower will provide the Department with annual Compliance Certificates,
executed (in the case of entities other than natural persons) by officers
authorized to execute and deliver the same, within 120 days of each fiscal
year's end reciting compliance with representations, warranties and covenants.
 
Section 6.15.    Accuracy of Information Supplied.  The Borrower will ensure
that all information prepared by the Borrower and supplied to the Department or
any third party under the provisions of this Agreement for the purpose of any
report or certificate to be furnished to the Department in connection with this
Agreement or any of the Loan Documents will at the time it is supplied be true
and accurate in all material respects, except that (i) financial statements and
other statements expressly effective as of a particular date prior to the date
when furnished are required only to be true and accurate or (in the case of
financial statements) fairly to present what they purport to present, in either
case as of the effective date thereof, and (ii) to the extent any such
information is based upon or constitutes a forecast, projection or other data
which by its nature is uncertain, the Borrower is committed only to act in good
faith and utilize due and careful consideration and the best information then
known to it in preparing such information.  With respect to all information
prepared by third parties and supplied by the Borrower to the Department and/or
any third party under the provisions hereof for the purpose of any report or
certificate to be furnished to the Department in connection with this Agreement
or any of the Loan Documents, the Borrower shall deliver a written notice to the
Department as soon as possible if it believes that such information is not
complete and accurate in all material respects, which written notice shall
include the basis for such belief.
 
 Final - Loan Agreement
Page 15 of 40

--------------------------------------------------------------------------------


 
Section 6.16.    Notice of Defaults.  The Borrower will give prompt notice to
the Department of the occurrence of any Event of Default under the Loan
Documents either on its part, or on the part of the Borrower of which the
Borrower becomes aware.
 
Section 6.17.    Further Assurances.  The Borrower will make, execute or
endorse, and acknowledge and deliver or file, all such vouchers, invoices,
notices and certifications and additional agreements, undertakings, conveyances,
transfers, assignments, financing statements, continuation statements or further
assurances, and take any and all such other actions, as the Department may
reasonably deem necessary or advisable from time to time in connection with the
Loan or the Loan Documents to assure or confirm to the Department and perfect
all or any part of the security for the Loan and any other obligations of the
Borrower.
 
Section 6.18.    Indemnification.  The Borrower hereby indemnifies and holds
harmless the Indemnified Party from and against any and all claims, damages,
losses, liabilities, costs or expenses (including all reasonable fees or
expenses resulting from the settlement of any claims or liabilities and
reasonable attorneys' fees) (collectively, "Indemnified Claims") whatsoever
which the Indemnified Party may incur (or which may be claimed against the
Indemnified Party by any person or entity whatsoever) by reason of or in
connection with (a) the issuance of the Loan, (b) any breach by the Borrower of
any representation, warranty, covenant, term or condition in, or the occurrence
of any default under, this Agreement or the Loan Documents, and (c) involvement
of the Indemnified Party in any legal suit, investigation, proceeding, inquiry
or action as a consequence, direct or indirect, of the Department's issuance of
the Loan, the Department's or the Borrower's entering into this Agreement or any
of the Loan Documents or any other event or transaction contemplated by any of
the foregoing; provided, however, that (i) the Indemnified Party shall within
sixty (60) days of becoming aware of (A) its actual or potential liability for
any Indemnified Claim or (B) the formal assertion against it in writing of any
Indemnified Claim, have notified the Borrower in writing of such Indemnified
Claim and tendered to the Borrower the defense of such claim; (ii) that no
Indemnified Claim shall be paid or compromised without the consent of the
Borrower, which shall not unreasonably be withheld, by a notice in writing to
the Indemnified Party, to the payment or compromise of such Indemnified Claim
within 10 calendar days after the Indemnified Party has given to the Borrower
notice of the proposed payment or compromise thereof, and (iii) the Borrower
shall not be required to indemnify an Indemnified Party hereunder for any
claims, damages, losses, liabilities, costs or expenses to the extent, but only
to the extent, caused by the negligence or willful misconduct of such
Indemnified Party.
 
 Final - Loan Agreement
Page 16 of 40

--------------------------------------------------------------------------------


 
Except as set forth in subclause (iii) of the immediately preceding paragraph,
the liability under this Section 6.18 shall in no way be limited or impaired by
(i) any extension of time for performance required by any of the Loan Documents,
(ii) any sale, assignment or foreclosure of the Note or any sale or transfer of
all or part of the Collateral or the Premises, (iii) the discharge of the Note,
(iv) any exculpatory provisions in any of the Loan Documents limiting the
Department's recourse to any other security, (v) the accuracy or inaccuracy of
the representations and warranties made by the Borrower; (vi) the release of the
Borrower or any other person from performance or observance of any of the
agreements, covenants, terms or conditions contained in any of the Loan
Documents by operation of law, the Department's voluntary act (other than the
execution and delivery by the Department of an instrument of release expressly
and specifically referring to Borrower's indemnification obligations), or
otherwise, (vii) the release or substitution in whole or in part of any security
for the Note; or (viii) the Department's failure to file any mortgage or
UCC financing statements (or the Department's improper filing of any thereof) or
to otherwise perfect, protect, secure or insure any mortgage, security interest
or lien given as security for the Note; and, in any such case, whether with or
without notice to the Borrower and with or without consideration.
 
 Final - Loan Agreement
Page 17 of 40

--------------------------------------------------------------------------------


The indemnity provisions contained in this Section 6.18 hereof shall survive any
judicial foreclosure, foreclosure by power of sale, deed in lieu of foreclosure,
transfer of the property by the Borrower or the Department, and payment of the
Loan in full, provided, however, that such indemnity provisions shall at no time
accrue to, or be construed to benefit, any other third-party entity (other than
an Indemnified Party or a successor in interest or assign of the Department) no
matter how such other third-party entity obtains title or any interest in the
Project or Premises.
 
The liability covered by the indemnity provision shall include, but not be
limited to, losses sustained by an Indemnified Party for (i) amounts owing under
the Loan and the Loan Documents, (ii) amounts arising out of personal injury or
death claims, (iii) amounts charged to an Indemnified Party for any
environmental or Hazardous Materials clean up costs and expenses, liens, or
other such charges or impositions, (iv) payment for fees, court costs,
environmental tests and design studies, and (v) any other amounts reasonably
expended by an Indemnified Party.
 
Section 6.19.    Payment.  The Borrower will make all payments required to be
made by it to the Department, at such address as the Department may specify from
time to time.
 
Section 6.20.    Negative Covenants.
 
(a)    Without the prior written consent of the Department, the Borrower shall
not permit, allow or suffer to exist, any lien or encumbrance to be placed
against the Collateral or any interest therein or enter into any agreement
requiring, contemplating or providing for placement of any such lien or
encumbrance, except (i) liens and encumbrances expressly provided for in the
Application and the Intercreditor Agreement  and (ii) that the terms of this
Section 6.19(a) shall not be deemed to prohibit execution of any note or credit
instrument not providing for any specific lien against the Collateral but
permitting confession of judgment against the Borrower subsequent to an event of
default thereunder so long as judgment is not confessed thereunder.
 
(b)    The Borrower will not change its name without notice to the Department.
 
(c)    Without the prior written consent of the Department, the Borrower shall
not merge or consolidate with any other corporation or other entity or dispose
of all or any substantial portion of its assets, except in the ordinary course
of business, unless the Borrower or the surviving corporation, as the case may
be, shall have a tangible net worth (after giving effect to such merger,
consolidation or sale of assets) not less than that shown in the most recent
audited financial statements for the Borrower, as the case may be, delivered to
the Department, and, if a corporation different from the Borrower, shall have
expressly assumed the obligations of the Borrower hereunder.  Notwithstanding
the foregoing, Borrower may merge with a subsidiary without the prior written
consent of the Department provided that (i) the Borrower shall survive and (ii)
no Event of Default exists or would result from the merger.
 
Final - Loan Agreement
Page 18 of 40

--------------------------------------------------------------------------------


 
(d)    Without prior written notice to the Department, the Borrower shall not
take any corporate action to permit or facilitate any change in control from
that set forth in the Application.


ARTICLE VII
EVENTS OF DEFAULT


Section 7.01.    Events of Default.  The following shall each constitute an
Event of Default hereunder:
 
(a)    Payment Default.  The Borrower shall fail to pay when due any amount
payable under any of the Loan Documents and such failure shall continue for a
period of thirty (30) days;
 
(b)    False Representation.  Any representation, warranty or statement made by
the Borrower herein or in the Application or in any of the Loan Documents or in
any certificate or financial or other statement furnished pursuant to the
provisions of any of the Loan Documents or the Application (except for any
representation, warranty or statement expressly made effective as of a date
prior to the date when made or furnished), shall have been false or misleading
in any material respect when made or deemed made;
 
(c)    Borrower Insolvency.  The Borrower shall (i) become insolvent, (ii) admit
its inability to pay its debts as they come due, (iii) make an assignment to the
benefit of its creditors, (iv) be adjudicated bankrupt or insolvent, (v)
voluntarily initiate proceedings under any bankruptcy or reorganization law
either now or hereafter in effect, (vi) become the subject of any involuntary
proceedings under any bankruptcy or reorganization law either now or hereafter
in effect that shall not have been discharged within ninety (90) days of the
initiation thereof, or (vii) seek to take advantage of any moratorium law either
now or hereafter in effect;
 
Final - Loan Agreement
Page 19 of 40

--------------------------------------------------------------------------------


(d)    Receiver Appointed.  A receiver, liquidator or trustee shall be appointed
for the Borrower and shall not have been discharged within ninety (90) days;
 
(e)    Covenant Default.  The Borrower shall fail to observe or perform any of
the terms, covenants, promises and agreements on the Borrower’s part to be
observed and performed under this Agreement or under the Note, Security
Agreement or any of the other Loan Documents and such failure continues for
thirty (30) days after written notice;
 
(f)    Default Under Other Financing.  A default in the due and punctual payment
of principal or interest or the due and punctual observance or performance of
any covenants or agreements on any loan or debt instrument;
 
(g)    Collateral Default.  The Collateral is (i) sold, leased, liened or
encumbered without the prior written consent of the Department, which consent
shall not be unreasonably withheld, except those liens or encumbrances permitted
under the Intercreditor Agreement; (ii) the Collateral is seized or levied upon
under any legal or governmental process against the Debtor or against the
Collateral; (iii) the Collateral is lost, stolen, or moved from the Premises
without the consent of the Department, provided that Borrower may dispose of any
obsolete or worn-out Collateral, whether now owned or hereinafter acquired in
the ordinary course of business; (iv) the Collateral is substantially damaged or
destroyed, and such damage is not covered by insurance; or
 
(h)    Change in the Project. The Borrower makes substantial changes to or does
not complete the Project as described in the Application, and such changes have
a Material Adverse Effect.  Notwithstanding the foregoing, if such change
affects the eligibility of the Borrower under the Act or the guidelines
promulgated by the Department, even if it is not deemed to have a Material
Adverse Effect, the change in Project shall be an Event of Default.
 
Final - Loan Agreement
Page 20 of 40

--------------------------------------------------------------------------------


Section 7.02.    Remedies Upon an Event of Default.  Immediately and without
further notice to the Borrower, upon the occurrence of an Event of Default,
other than an Event of Default, arising solely from a breach by the Borrower of
Section 6.07 "Operations and Number of Jobs" pertaining to job creation or
retention, the Department, or any subsequent holder of the Note, may, subject to
the Intercreditor Agreement, exercise any one or more of the following remedies:
 
(a)    cease making any further disbursements of advances hereunder;
 
(b)    declare the Note and interest accrued thereon and all liabilities of the
Borrower thereunder to be immediately due and payable, and the same shall
thereupon become and be due and payable;
 
(c)    raise the rate of interest on the Loan as provided in the Note;
 
(d)    bring an action against the Borrower under the Note; or
 
(e)    exercise any other remedy available to it under any of the Loan Documents
or applicable law, including the Pennsylvania Uniform Commercial Code.
 
Except as expressly required by the particular Loan Document pursuant to which
such remedies are exercised or by applicable law, the Department may exercise
any of the foregoing remedies without presentment, demand, protest or notice of
any kind to any person (including, without limitation, the Borrower), all of
which are hereby expressly and knowingly waived.
 
Subject solely to the limitation that the Department is limited to one recovery
for the aggregate amounts due and owing under the Loan Documents, the
Department's remedies under the Loan Documents are cumulative and concurrent and
may, in the Department's sole discretion, be exercised, deferred, compromised,
settled or discontinued without affecting any other remedy available to the
Department under any of the Loan Documents or under applicable law.
 
Section 7.03.    Remedies for Event of Default Arising From Failure to Create or
Retain Jobs.  Upon the occurrence of an Event of Default arising solely from a
breach by the Borrower of Section 6.07 "Number of Jobs" of this Agreement, the
Department may, in compliance with such regulations and statements of policy, if
any, as are then in effect, raise the rate of interest on the Loan as permitted
under the Note.


Final - Loan Agreement
Page 21 of 40

--------------------------------------------------------------------------------


ARTICLE VIII
MISCELLANEOUS


Section 8.01.    Obligations Unconditional.  The obligations to the Department
under this Agreement and each of the Loan Documents shall be absolute and
unconditional without defense or set-off by reason of any default by the
contractors under the contracts relating to the Project or by the Department
under this Agreement, any of the Loan Documents, or under any other agreement
between the Borrower and the Department, or for any other reason, including
without limitation failure to complete the Project, any acts or circumstances
that may constitute failure of consideration, destruction of or damage to the
Project, commercial frustration of purpose, or failure of the Department to
perform and observe any agreement, whether express or implied, or any duty,
liability or obligation arising out of or connected with this Agreement, it
being the intention of the parties that the payments required under each of the
Loan Documents will be paid in full when due without any delay or diminution
whatsoever.  Payments and additional sums required to be paid to the Department
under any of the Loan Documents shall be received by the Department as net sums
and the Borrower agrees to pay or cause to be paid all charges against or which
might diminish such net sums.  The provisions of this Section shall not impair
the ability of the Borrower or any other persons to bring an independent action
against the Department with respect to any cause of action such person may have
against the Department.
 
Section 8.02.    Provisions Complementary.  The provisions of this Agreement
shall be in addition to those of any other Loan Document.  All of such
provisions shall be construed as complementary to each other.  Nothing contained
herein shall prevent the Department from enforcing any and all of such
provisions in accordance with their respective terms.
 
Section 8.03.    Rights and Remedies.  The terms of all Loan Documents shall be
liberally construed in favor of the Department to effectuate the purposes
hereof.  No delay or failure on the part of the Department in exercising any
right, power or privilege under any of the Loan Documents shall affect such
right, power or privilege; nor shall any single or partial exercise thereof or
any abandonment, waiver, or discontinuance of steps to enforce such a right,
power or privilege preclude any other or further exercise thereof, or the
exercise of any other right, power or privilege.  The rights and remedies of the
Department under any of the Loan Documents are cumulative and concurrent and not
exclusive of any rights or remedies which the Department might otherwise
have.  The Department shall have the right at all times to enforce the
provisions of each of the Loan Documents and all related documentation in strict
accordance with the terms hereof and thereof, notwithstanding any conduct or
custom on the part of the Department in refraining from so doing at any time or
times.  The failure of the Department at any time or times to enforce the
Department's rights under such provisions, strictly in accordance with the same,
shall not be construed as having created a custom in any way or manner contrary
to specific provisions of such Loan Documents or any such documentation, or as
having in any way or manner modified or waived the same.
 
Final - Loan Agreement
Page 22 of 40

--------------------------------------------------------------------------------


 
Section 8.04.    Writing Required.  Any permit, consent or approval of any kind
or character on the part of the Department under any of the Loan Documents, and
any waiver of any provision or condition thereof, must be in writing and
executed by the Department and shall be effective only to the extent
specifically set forth in such writing.
 
Section 8.05.    Duration of Covenants.  All covenants and agreements of the
Borrower or any of the Guarantors in any of the Loan Documents, or otherwise
made in writing in connection herewith, shall survive and continue until the
Loan is entirely paid and all of the obligations of the Borrower hereunder have
been entirely satisfied, unless a longer term is expressly provided for, in
which event such longer term shall apply.
 
Section 8.06.    Pennsylvania Law to Govern.  Each of the Loan Documents shall
be deemed to be contracts made under the laws of the Commonwealth of
Pennsylvania and, for all purposes, shall be construed in accordance with the
laws of such Commonwealth, including its statutes of limitations, but without
regard to its rules regarding conflict of laws.
 
Section 8.07.    Counterparts.  Each of the Loan Documents may be executed in as
many counterparts as may be deemed necessary and convenient and each of which,
when so executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.  All signatures need not appear on
the same copy of any Loan Document.
 
Section 8.08.    Department Project Inspections Solely for the Department's
Benefit.  It is understood and agreed that, subject to Borrower’s rights under
the Lease, the Department, its agents, servants, invitees and employees, may
inspect the plans and specifications for the Project and enter the Premises and
conduct such tests, surveys, examinations and inspections at reasonable times
during normal business hours.  The Borrower hereby acknowledges and agrees (i)
that such project inspections are solely for the protection and benefit of the
Department, and (ii) that the Department, its agents, servants, invitees and
employees carry no responsibility whatsoever for the Project, its quality or the
compliance or lack of compliance with the plans and specifications.
 
Final - Loan Agreement
Page 23 of 40

--------------------------------------------------------------------------------


 
Section 8.09.    Setoff.  The Borrower agrees that the Commonwealth of
Pennsylvania may set off the amount of any state tax liability or other debt of
the Borrower or its subsidiaries that is owed to the Commonwealth and not being
contested on appeal against any payments due the Borrower under this or any
other contract with the Commonwealth.
 
Section 8.10.    Contractor Responsibility.  Included in and made a part of this
Agreement is Exhibit "F", a clause pertaining to Contractor Responsibility.
 
Section 8.11.    Contractor Integrity.  The Borrower represents, warrants and
covenants that it currently has no interest and shall not acquire any interest,
direct or indirect, which would conflict in any manner or degree with the
performance of its obligations hereunderas set forth in Exhibit "G", attached
hereto and made a part hereof..
 
Section 8.12.    Americans with Disabilities Act.  Included in and made a part
of this Agreement is Exhibit "H", a clause pertaining to compliance with the
Americans with Disabilities Act.
 
Section 8.13.    Successors and Assigns.  This Agreement and each of the Loan
Documents shall inure to the benefit of, and shall be binding upon, the
respective successors and assigns of the Department and the Borrower.  Although
the Department has no present intention to convey, pledge or otherwise assign
its rights under the Loan Documents, it may nevertheless do so in whole or in
part without notice to any person (including, without limitation, the
Borrower).  The Borrower has no right to assign any of its rights or obligations
hereunder or under any of the Loan Documents without the prior written consent
of the Department, and any such assignment without the prior written consent of
the Department shall be void. The Borrower and the Department intend that no
person except Borrower shall have any claim or interest under this Agreement or
right of action hereunder.
 
Final - Loan Agreement
Page 24 of 40

--------------------------------------------------------------------------------


 
Section 8.14.    Notices.  Notices required hereunder, or any correspondence
concerning this Agreement shall be directed to the following addresses and shall
be deemed properly given (a) if delivered by hand, (b) if sent by certified
mail, return receipt requested, postage prepaid, or by recognized overnight
courier service (including, without limitation, Federal Express or United Parcel
Service overnight service), charges prepaid; or (c) if sent by facsimile, with a
copy sent by first class U.S. Mail, postage prepaid.
 
To the Department:
 
Department of Community and Economic Development
Commonwealth Keystone Building
400 North Street, Fourth Floor
Harrisburg, PA  17120
FAX:  (717) 772-2890
Attention:  Machinery and Equipment Loan Fund




Final - Loan Agreement
Page 25 of 40

--------------------------------------------------------------------------------


 
To Borrower:
Tasty Baking Company
3413 Fox Street
Philadelphia, PA  19129
Attention: President and CEO
 

With a copy to:
Linda Ann Galante, Esquire
Stradley Ronon Stevens & Young, LLP
2600 One Commerce Square
Philadelphia, PA 19103-7098


Notices and communications hereunder shall be deemed sufficiently given when
dispatched pursuant to the foregoing provisions.  Notices and communications
delivered by hand shall be effective upon receipt; notices and communications
sent by fax, with a copy by first class U.S. Mail, shall be effective upon
dispatch provided they are dispatched between 9:00 a.m. and 5:00 p.m. on a
business day; notices and communications sent by recognized overnight courier
service shall be effective on the business day following dispatch; and notices
sent by certified mail shall be effective on the third business day following
dispatch.  The parties hereto may, by a notice given hereunder, designate any
further or different addresses to which any subsequent notice or communication
hereunder shall be sent.
 
Section 8.15.    Severability.  If any provision hereof or of the Loan Documents
is found by a court of competent jurisdiction to be prohibited or unenforceable
in any jurisdiction, it shall be ineffective as to such jurisdiction only to the
extent of such prohibition or unenforceability, and such prohibition or
unenforceability shall not invalidate the balance of such provision as to such
jurisdiction to the extent it is not prohibited or unenforceable, nor invalidate
such provision in any other jurisdiction, nor invalidate the other provisions of
the Loan Documents, all of which shall be liberally construed in favor of the
Department in order to effect the provisions of this Agreement.  Notwithstanding
anything to the contrary herein contained, the total liability of the Borrower
for payment of interest pursuant hereto shall not exceed the maximum amount, if
any, of such interest permitted by applicable law to be contracted for, charged
or received, and if any payments by the Borrower to the Department include
interest in excess of such a maximum amount, the Department shall apply such
excess to the reduction of the unpaid principal amount due pursuant hereto, or
if none is due, such excess shall be refunded to the Borrower or the Borrower,
as appropriate; provided that, to the extent permitted by applicable law, in the
event the interest is not collected, is applied to principal or is refunded
pursuant to this sentence and interest thereafter payable pursuant hereto shall
be less than such maximum amount, then such interest thereafter so payable shall
be increased up to such maximum amount to the extent necessary to recover the
amount of interest, if any, theretofore uncollected, applied to principal or
refunded pursuant to this sentence.  Any such application or refund shall not
cure or waive any Event of Default.  In determining whether or not any interest
payable under the Loan Documents exceeds the highest rate permitted by law, any
nonprincipal payment (except payments specifically stated to be "interest")
shall be deemed, to the extent permitted by applicable law, to be an expense,
fee, premium or penalty rather than interest.
 
Final - Loan Agreement
Page 26 of 40

--------------------------------------------------------------------------------


 
Section 8.16.    Consent to Jurisdiction.  The Borrower hereby irrevocably (a)
agrees that any suit, action or other legal proceeding arising out of or
relating to this Agreement or the Loan Documents may be brought in any federal
or state court located in the county wherein the Project is located and consents
to the jurisdiction of such court in any such suit, action or proceeding, and
(b) waives any objection it may have to the laying of venue of any such suit,
action or proceeding in any such court and any claim that any such suit, action
or proceeding has been brought in an inconvenient forum.  The Borrower hereby
irrevocably consents to the service of any and all process in any such suit,
action or proceeding by mailing of copies of such process to the Borrower at its
address provided under or pursuant to Section 8.14.  The Borrower agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  All mailings under this section shall be by certified or
registered mail, return receipt requested.  Nothing in this section shall affect
the right of the Department to serve legal process in any other manner permitted
by law or affect the right of the Department to bring any suit, action or
proceeding against the Borrower or its property in the courts of any other
jurisdiction.
 
Section 8.17.    Defined Terms.  In  each of the Loan Documents, unless
otherwise indicated, (i) defined terms may be used in the singular or the plural
and the use of any gender includes all genders, (ii) the words, "hereof",
"herein", "hereto", "hereby" and "hereunder" refer to the particular Loan
Document in which they occur in such document's entirety, (iii) the term, the
"Loan Documents", and the words, "thereof", "therein", "thereto", "thereby" and
"thereunder" refer to all the Loan Documents, taken together as a whole, (iv)
all references to particular Articles, Sections or Paragraphs are references to
the particular Article, Section or Paragraph of the particular Loan Document in
which such references occur, and (v) the Borrower shall be referred to as
Contractor in the Exhibits hereto.
 
Final - Loan Agreement
Page 27 of 40

--------------------------------------------------------------------------------


 
Section 8.18.    Incorporation by Reference.  All exhibits to this Agreement and
the terms of all Loan Documents shall be incorporated herein by reference as
though expressly set forth herein. The Borrower agrees to be bound as the
"Contractor" under the provisions of the exhibits to this Agreement.
 
Section 8.19.    Descriptive Headings.  Descriptive headings of the several
Articles and Sections of each of the Loan Documents are intended for convenience
only and shall not control or affect the meaning or construction of any of the
provisions hereof.
 
Section 8.20.    Further Assurances.  The Borrower from time to time, shall
execute such further instruments as the Department may reasonably request to
further confirm and assure the interests and rights created or intended to be
created in favor of the Department hereunder or under the Loan Documents.
 
Section 8.21.    Complete Agreement.  The Loan Documents constitute the entire
agreement between the Department and the Borrower with respect to the Project
and the Loan.  The Loan Documents supersede and replace all prior agreements
related to the subject matter thereof including, without limitation, the
Commitment, except to the extent such prior agreements are expressly
incorporated by reference or otherwise referred to.  This Agreement may be
modified or amended only by a written instrument duly executed by the Department
and the Borrower.  Each of the remaining Loan Documents may be modified only by
a written instrument duly executed by the Department and the remaining parties
to the particular Loan Document.




[Signatures on Following Page.]
 
Final - Loan Agreement
Page 28 of 40

--------------------------------------------------------------------------------




[Remainder of Page Intentionally Left Blank.]
 
 
 
 
 
 
 
 
 
 
 
Final - Loan Agreement
Page 29 of 40

--------------------------------------------------------------------------------




WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of the
day and year first above written.
 
 

 
COMMONWEALTH OF PENNSYLVANIA,
acting by and through the DEPARTMENT OF
COMMUNITY AND ECONOMIC
DEVELOPMENT
       
 
   
Deputy Secretary
                    ATTEST: 
TASTY BAKING COMPANY
               
By:
     
Charles P. Pizzi, President & CEO
 


 
Final - Loan Agreement
Page 30 of 40

--------------------------------------------------------------------------------


 
EXHIBIT "A"
 
COLLATERAL
 
 
All “Equipment” as such term is defined in the UCC, now owned or hereinafter
acquired by the Borrower located at the Premises, including all of Borrower’s
machinery and equipment, including processing equipment, conveyors, machine
tools, data processing and computer equipment, including embedded software and
peripheral equipment and all engineering, processing, and manufacturing
equipment, office machinery, furniture, materials handling equipment, tools,
attachments, accessories, automotive equipment, trailers, trucks, forklifts,
molds, dies, stamps, motor vehicles, rolling stock and other equipment of every
kind and nature, all fixtures as such term is defined in the UCC, together with
all additions and accessions thereto, replacements therefore, all substitutes
for any of the foregoing, fuel therefore and all manuals, drawings,
instructions, warranties and rights with respect thereto and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.
 
Final - Loan Agreement
Page 31 of 40

--------------------------------------------------------------------------------


 
EXHIBIT "B"
 
The Premises
 
ALL that certain lot, piece or parcel of land, now or formerly of Liberty
Property Trust, situated in Philadelphia, Pennsylvania known as the Tasty Baking
Property - Phase I as shown as Lease parcel 3B on a plan titled Lease Exhibit A,
prepared by Pennoni Associates Inc., dated May 8, 2007, and being more
particularly described, by PENNONI ASSOCIATES INC., as follows, to wit:
 
BEGINNING at a point at the northwesterly corner of Lease Parcel 33, said point
being distant the following nine (9) courses and distances from the
northeasterly corner of Parcel 3, now or formerly of Liberty Property Trust, to
wit: North 76° 37' 07" West, 199.40' to a point, thence continuing; South 50°
08' 54" West, 851.14' to a point, thence continuing; North 75° 57' 30" West,
72.56' to a point, thence continuing; South 32° 49' 05" East, 329.48' to a
point, thence continuing; North 57° 10' 55" East, 10.00' to a point, thence
continuing; South 32° 49' 05"East, 129.39' to a point, thence continuing; South
01 ° 56' 00" East, 122.66' to a point, thence continuing; South 10° 26' 00"
East, 240.69' to a point, thence continuing; South 12° 14' 00" West, 79.33' to
the point of beginning, thence by a new line for Lease Parcel 3B the following
six (6) courses and distances, as follows, to wit:
 

 
1)
North 70° 44' 07" East, 560.36' to a point, thence;
   
2)
North 73° 38' 25" East, 11.37' to a point in the bed of an existing cartway,
thence by the bed of said existing cartway the following three (3) courses and
distances;
   
3)
southeasterly 569.53 along the arc of a curve to the left having a radius
1,567.66' (chord being South 20° 44'47" East, 566.41') to a point of reverse
curve, thence continuing;
   
4)
southeasterly 247.47 along the arc of a curve to the right having a radius
625.00' (chord being South 19° 48'39" East, 245.86') to a point of tangency,
thence continuing;
   
5)
South 08° 28'03" East, 435.80' to a point, said point being a new common corner
with Parcel 2, thence by a new common line with Parcel 2;
   
6)
South 80° 52' 06" West, 1,160.33' to a point, said point being a common corner
with Parcel 2 and lands now or formerly of Pier Hays Terminal, thence by the
common line with said lands now or formerly of Pier Hays Terminal and lands now
or formerly of Consolidated Rail Corporation, in part;
   
7)
North 12° 14' 00" East, 1,215.71' to the point and place of beginning.
Containing 23.9142 acres of land, more or less.

 
 
Final - Loan Agreement
Page 32 of 40

--------------------------------------------------------------------------------


 
EXHIBIT “C”


LITIGATION


1.  In November 1998, nine (9) independent route sales distributors
(collectively, “Plaintiffs”), on behalf of all present and former route sales
distributors, commenced suit against Tasty Baking Company (“TBC”) seeking
recovery from TBC of amounts (i) which the sales distributors paid in the past
to the Internal Revenue Service on account of employment taxes, and (ii)
collected by TBC since January 1, 1998, as an administrative fee from all
unincorporated sales distributors.  TBC removed the action to the United States
District Court for the Eastern District of Pennsylvania and was successful in
having the action dismissed with prejudice as to all federal causes of action on
March 29, 1999.
 
Subsequently, Plaintiffs commenced a new suit in Common Pleas Court for
Philadelphia County, Pennsylvania, asserting state law claims seeking damages
for (1) the alleged erroneous treatment of the sales distributors as independent
contractors by TBC such that the sales distributors were required to pay
self-employment, social security and federal unemployment taxes which they
allege should have been paid by TBC, and (2) for alleged breach of contract
relating to the collection of an administrative fee from all unincorporated
sales distributors.  The Court dismissed with prejudice Plaintiffs’ first claim
in March 2000.  As to the second claim, in January 2002, the Court certified a
class of approximately 200 sales distributors, consisting of unincorporated
sales distributors who, since February 7, 1998, have paid or continue to pay the
administrative fee to TBC.  On July 30, 2006, the court granted TBC’s motion for
summary judgment on the second claim. 
 
On August 29, 2006, the Plaintiffs appealed the decisions on each of the claims
to the Pennsylvania Superior Court.  On November 19, 2007, the Superior Court
affirmed the lower court’s decision in TBC’s favor.  Since no further appeal was
filed, TBC believes this matter is fully resolved.
 
2.  In February of 2006, the U.S. Department of Labor (“DOL”) notified the
Borrower that it was commencing an investigation of the sale in December, 2005
by the Tasty Baking Company Pension Plan (the “Plan”) to the Borrower of the
Hunting Park Avenue bakery property owned by the Plan since 1960.  In essence,
the investigation related to whether the Borrower adhered to the conditions of a
prohibited transaction exemption issued to the Borrower in 1984 by the DOL which
permitted the Plan to lease the bakery property to the Borrower and which gave
the Borrower the right to purchase the property from the Plan provided it paid
the greater of the fair market value or the value in use of the property.  In
accordance with an appraisal of the property by Binswanger as of November 30,
2005, the Borrower paid the Plan the greater of the fair market value or the
value in use of the property.  On September 25, 2007, the DOL informed the
Borrower that the DOL’s limited review had concluded and that no further action
by the DOL was contemplated.

 
Final - Loan Agreement
Page 33 of 40

--------------------------------------------------------------------------------


 
EXHIBIT “D"


CRITERIA FOR FAILURE TO MEET JOB PROJECTIONS




 

Criteria for Penalty Waiver: 

 
The following four criteria will be evaluated to determine if a valid
explanation exists for failing to meet employment projections. If the Department
determines that a company has provided adequate justification that one of the
factors below led to its failure to meet projections, no penalty will be
imposed. The criteria are: (1) Natural Disaster, (2) Industry Trend, (3) Labor
Force and (4) Loss of Major Supplier.
 

Detailed Explanation of Above Criteria 

 
If a company fails to meet its projections because of any of the following four
reasons, no penalty will be levied:
 
(1) Natural Disaster. A company will not be held responsible for failing to
attain employment projections if a natural disaster such as a fire, flood,
hurricanes or tornado strikes the business.
 
(2) Industry Trend. If a company can demonstrate to the satisfaction of the
Department that the industry in which the company does a majority of its
business suffered a sales or revenue decline of at least 10%, the company will
not be held responsible for failing to attain employment projections. The
following points will be considered:
 
(i) Burden of proof resides with the company. The company must provide
documentation from industry sources or other verifiable documentation to prove
the overall industry sales or revenue decline. Statistical comparisons must be
for a period of no less than one year and must be from within the project term.
 
(ii) The company must also provide a narrative explaining the business in which
it operates, and how the industry downturn impacted its business operations.
 
(iii) If the company does business in more than one industry, the company must
provide evidence that it’s overall business was dramatically impacted by the
failure of its business within the declining industry.
 
(3) Labor Force If a company can demonstrate to the satisfaction of the
department that there was a lack of an available labor pool, the company will
not be held responsible for failure to attain employment projections.  This
demonstration must take the following into consideration:
 
(i) The unemployment rate of the county in which the project is located does not
in itself signify the absence of available labor, particularly for low skilled
jobs; however, if the company requires skilled workers, or those with scarce
skills, this factor could constitute sufficient demonstration.
 
(ii) A company will not be deemed to have experienced lack of an available labor
pool if the wages offered by the company are below average. In this instance,
the burden of proof shall be on the company to demonstrate that it pays
employees the average wage based on the industry-wide average for a particular
region. Staff research utilizing average wage data supplied by the Department of
Labor and Industry will be used to determine the validity of this explanation.
 
(4) Loss of a Major Supplier If the failure of a company to attain employment
projections is the result of a loss of a major supplier, the company will not be
held responsible for failing to attain employment projections.
 
(i) Burden of proof resides with the company. The company must provide
financial/accounting proof that the supplier accounted for at least 25% of its
business.
 
(ii) The company must also provide a narrative outlining its dependence on this
supplier, and any attempts that were made to secure a new supplier.
 

 

90% Guideline:

 
If a company fails to retain the full job requirement, but achieves at least 90%
of the job retention requirement, the Department will take into consideration
other criteria including the quality of the jobs retained, the economic
condition of the area, the strategic importance of the industry to the
Commonwealth and other pertinent criteria, as determined by the Department.


Final - Loan Agreement
Page 34 of 40

--------------------------------------------------------------------------------




EXHIBIT “E”


NONDISCRIMINATION CLAUSE


During the term of this contract, the Contractor agree as follows:


l.           The Contractor shall not discriminate against any employe,
applicant for employment, independent contractor or any other person because of
race, color, religious creed, ancestry, national origin, age or sex.  The
Contractor shall take affirmative action to insure that applicants are employed,
and that employes or agents are treated during employment, without regard to
their race, color, religious creed, ancestry, national origin, age or sex.  Such
affirmative action shall include, but is not limited to:  employment, upgrading,
demotion or transfer, recruitment or recruitment advertising; layoff or
termination; rates of pay or other forms of compensation; and selection for
training.  The Contractor shall post in conspicuous places, available to
employes, agents, applicants for employment and other persons, a notice to be
provided by the contracting agency setting forth the provisions of this
nondiscrimination clause.


2.           The Contractor shall in advertisements or requests for employment
placed by it or on its behalf, state that all qualified applicants will receive
consideration for employment without regard to race, color, religious creed,
ancestry, national origin, age, or sex.


3.           The Contractor shall send each labor union or workers'
representative with which they have a collective bargaining agreement or other
contract or understanding, a notice advising said labor union or workers'
representative of their commitment to this nondiscrimination clause.  Similar
notice shall be sent to every other source of recruitment regularly utilized by
the Contractor.


4.           It shall be no defense to a finding of noncompliance with this
nondiscrimination clause that the Contractor had delegated some of its
employment practices to any union, training program or other source of
recruitment which prevents it from meeting its obligations.  However, if the
evidence indicates that the Contractor was not on notice of the third-party
discrimination or made a good faith effort to correct it, such factor shall be
considered in mitigation in determining appropriate sanctions.


5.           Where the practices of a union or of any training program or other
source of recruitment will result in the exclusion of minority group persons, so
that the Contractor will be unable to meet its obligations under this
nondiscrimination clause, the Contractor shall then employ and fill vacancies
through other nondiscriminatory employment procedures.


6.           The Contractor shall comply with all state and federal laws
prohibiting discrimination in hiring or employment opportunities.  In the event
of the Contractor's noncompliance with the nondiscrimination clause of this
contract or with any such laws, this contract may be terminated or suspended, in
whole or in part, and the Contractor may be declared temporarily ineligible for
further Commonwealth contracts, and other sanctions may be imposed and remedies
invoked.


7.           The Contractor shall furnish all necessary employment documents and
records to, and permit access to its books, records and accounts by, the
contracting agency and the Office of Administration, Bureau of Affirmative
Action, for purposes of investigation to ascertain compliance with the
provisions of this clause.  If the Contractor does not possess documents or
records reflecting the necessary information requested, it shall furnish such
information on reporting forms supplied by the contracting agency or the Bureau
of Affirmative Action.


8.           The Contractor shall actively recruit minority subcontractors or
subcontractors with substantial minority representation among its employes.


9.           The Contractor shall include the provisions of this
nondiscrimination clause in every subcontract, so that such provisions will be
binding upon each subcontractor.


Final - Loan Agreement
Page 35 of 40

--------------------------------------------------------------------------------


 
10.           The Contractor obligations under this clause are limited to the
Contractor's facilities within Pennsylvania or, where the contract is for
purchase of goods manufactured outside of Pennsylvania, the facilities at which
such goods are actually produced.
 

 
Final - Loan Agreement
Page 36 of 40

--------------------------------------------------------------------------------


 
EXHIBIT "F"
 
CONTRACTOR RESPONSIBILITY PROVISIONS




1.           The Contractor certifies that it is not currently under suspension
or debarment by the Commonwealth, any other state, or the federal government,
and if the Contractor cannot so certify, then it agrees to submit along with the
bid/proposal a written explanation of why such certification cannot be made.


2.           If the Contractor enters into any subcontracts or employs under
this contract any subcontractors/individuals who are currently suspended or
debarred by the Commonwealth or the federal government or who become suspended
or debarred by the Commonwealth or federal government during the term of this
contract or any extensions or renewals thereof, the Commonwealth shall have the
right to require the Contractor to terminate such subcontracts or employment.


3.           The Contractor agrees to reimburse the Commonwealth for the
reasonable costs of investigation incurred by the Office of Inspector General
for investigations of the Contractor's compliance with terms of this or any
other agreement between the Contractor and the Commonwealth which result in the
suspension or debarment of the Contractor.  Such costs shall include, but not be
limited to, salaries of investigators, including overtime; travel and lodging
expenses; and expert witness and documentary fees.  The Contractor shall not be
responsible for investigative costs for investigations which do not result in
the Contractor's suspension or debarment.


4.           The Contractor may obtain the current list of suspended and
debarred contractors by contacting the:

 

 
Department of General Services
Office of Chief Counsel
603 North Office Building
Harrisburg, PA 17125
Telephone No. (717) 783-6472
Fax No. (717) 787-9138

 








Final - Loan Agreement
Page 37 of 40

--------------------------------------------------------------------------------




EXHIBIT "G"


CONTRACTOR INTEGRITY PROVISIONS


1.           Definitions.


a.           Confidential information means information that is not public
knowledge, or available to the public on request, disclosure of which would give
an unfair, unethical, or illegal advantage to another desiring to contract with
the Commonwealth.


b.           Consent means written permission signed by a duly authorized
officer or employee of the Commonwealth, provided that where the material facts
have been disclosed, in writing, by prequalification, bid, proposal, or
contractual terms, the Commonwealth shall be deemed to have consented by virtue
of execution of this Agreement.


c.           Commonwealth means the Commonwealth of Pennsylvania Acting by and
Through its Department of Community and Economic Development and any agencies
and instrumentalities of the Commonwealth of Pennsylvania for which the
Department of Community and Economic Development provides staff services
(including without limitation the Pennsylvania Industrial Development Authority,
Pennsylvania Economic Development Financing Authority, Pennsylvania Energy
Development Authority, and Pennsylvania Minority Business Development
Authority).


d.           Contractor means the individual or entity that has entered into an
agreement with the Commonwealth, assumed the obligations of another to repay
moneys to the Commonwealth, or is the intended beneficiary of, and has knowingly
received benefits under, an agreement between the Commonwealth and a financial
intermediary or educational institution, including directors, officers,
partners, managers, key employees, and owners of more than a 5% interest.


e.           Financial Interest means:
 
(1)    ownership of more than a 5% interest in any business; or

(2)           holding a position as an officer, director, trustee, partner,
employee, or the like, or holding any position of management.


f.           Gratuity means any payment of more than nominal monetary value in
the form of cash, travel, entertainment, gifts, meals, lodging, loans,
subscriptions, advances, deposits of money, services, employment, or contracts
of any kind.


2.           The Contractor shall take no action in violation of state or
federal laws, regulations, or other requirements that govern contracting with
the Commonwealth.


3.           The Contractor shall not, in connection with this or any other
agreement with the Commonwealth, directly or indirectly offer, confer, or agree
to confer any pecuniary benefit on anyone as consideration for the decision,
opinion, recommendation, vote, other exercise of discretion, or violation of a
known legal duty by any officer or employee of the Commonwealth.


4.           The Contractor shall not, in connection with this or any other
agreement with the Commonwealth, directly or indirectly offer, give, or agree or
promise to give to anyone any gratuity for the benefit of or at the direction or
request of any officer or employee of the Commonwealth.


5.           Except with the consent of the Commonwealth, the Contractor shall
not have a financial interest in any other contractor, subcontractor, or
supplier providing services, labor, or material on this project.


6.           The Contractor, upon being informed that any violation of these
provisions has occurred or may occur, shall immediately notify the Commonwealth
in writing.


Final - Loan Agreement
Page 38 of 40

--------------------------------------------------------------------------------


 
7.           The Contractor, by execution of this Agreement and by the
submission of any bills or invoices for payment pursuant thereto, certifies and
represents that he has not violated any of these provisions.


8.           The Contractor, upon the inquiry or request of the Inspector
General of the Commonwealth or any of that official's agents or representatives,
shall provide, or if appropriate, make promptly available for inspection or
copying, any information of any type or form relevant to the Contractor's
compliance with this Agreement (including without limitation these provisions
relating to Contractor integrity).  Such information shall be retained by the
Contractor for a period of three years beyond the termination of the contract
unless provided by law.


9.           For violation of any of the above provisions, the Commonwealth may
declare an event of default hereunder, subject to applicable notice and cure
provisions, and debar and suspend the Contractor from doing business with the
Commonwealth, including without limitation participation in its financial
assistance programs.  These rights and remedies are cumulative, and the use or
nonuse of any one shall not preclude the use of all or any other.  These rights
and remedies are in addition to those the Commonwealth may have under law,
statute, regulation, or otherwise.




Final - Loan Agreement
Page 39 of 40

--------------------------------------------------------------------------------


 
EXHIBIT "H"


AMERICANS WITH DISABILITIES ACT PROVISIONS


During the term of this contract, the Contractor agrees as follows:


1.           Pursuant to federal regulations promulgated under the authority of
The Americans With Disabilities Act, 28 C.F.R. § 35.101 et seq., the Contractor
understands and agrees that no individual with a disability shall, on the basis
of the disability, be excluded from participation in this contract or from
activities provided for under this contract.  As a condition of accepting and
executing this contract, the Contractor agrees to comply with the "General
Prohibitions Against Discrimination," 28 C.F.R. § 35.130, and all other
regulations promulgated under Title II of The Americans With Disabilities Act
which are applicable to the benefits, services, programs, and activities
provided by the Commonwealth of Pennsylvania through contracts with outside
contractors.


2.           The Contractor shall be responsible for and agrees to indemnify and
hold harmless the Commonwealth of Pennsylvania from all losses, damages,
expenses, claims, demands, suits, and actions brought by any party against the
Commonwealth of Pennsylvania as a result of the Contractor's failure to comply
with the provisions of paragraph 1 above.


3.           "Contractor" means the individual or entity that has entered into
this Agreement with the Commonwealth.




 
 
 
 
 
 
Final - Loan Agreement
Page 40 of 40


